Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to Applicant’s amendment filed 1 August 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaess (US 2,112,284).
Regarding claim 1, Gaess discloses a method of manufacturing a threaded hole (see figure 10) in a workpiece 28a comprising: providing the workpiece having a region with a hole 28b, the region having a cross sectional thickness proximate the hole, the cross sectional thickness measured along a length of the hole (see figures 9, 10, and 12); cutting a threading for the hole (using tap 67); and independent of cutting the threading, densifying the region proximate the hole (using punch 64) to reduce a material porosity in the region and to create a densified region proximate the hole without significantly changing the cross sectional thickness (see page 6, lines 7-27).
Regarding claim 2, Gaess discloses wherein densifying the region includes radially expanding the hole before cutting the threading for the hole (using punch 64).
Regarding claim 6, Gaess discloses wherein radially expanding the hole includes radially expanding the hole via cold working (the punching step is a cold working step, see page 1, lines 2-5).

Claims 12-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feher (US 3,429,171).
Regarding claim 12, Feher discloses a manufacturing system (embodiment of figure 11) for making a workpiece 92 with a threaded hole 90, the manufacturing system comprising: at least one shaft 86 that comprises a thread cutting portion 88, the thread cutting portion configured for cutting a threading for a hole that is provided in a region of the workpiece; and the at least one shaft comprising a densifying portion (the tapered bottom portion and non-threaded cylindrical portion 86), the densifying portion configured for, independent of the cutting performed by the thread cutting portion, densifying the region proximate the hole to reduce material porosity in the region (see column 1, lines 64-72).
Regarding the intended use limitations “the thread cutting portion configured for cutting a threading for a hole that is provided in a region of the workpiece, the region having a cross sectional thickness proximate the hole, the cross sectional thickness measured along a length of the hole” and “to create a densified region proximate the hole without significantly changing the cross sectional thickness”, it is noted that the prior art used in the rejection is capable of being used for these functions.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex part Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Regarding claim 13, Feher discloses wherein the densifying portion is an expansion portion configured for radially expanding the hole before the thread cutting portion cuts the threading (see column 5, lines 16-30).
Regarding claim 14, Feher discloses wherein the thread cutting portion 88 is configured to cut a plurality of cut threads 94 at a minor diameter (the outer diameter of portion 86 of the tool, see figure 11); wherein the expansion portion is configured to radially expand the hole from a first hole diameter to a second hole diameter (the second hole diameter of the workpiece would be equivalent to the second hole diameter seen in figure 11); and wherein the second diameter dimension is approximately equal to the minor diameter (the minor diameter of the workpiece would be equal to the diameter of the constant diameter portion 86, which would also be equal to the second hole diameter, such that this limitation is met by the tool of figure 11).
Regarding claim 16, Feher discloses wherein the expansion device is a cold work device configured for cold working the workpiece to radially expand the hole (no heating is applied to the workpiece).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gaess in view of Feher.
Regarding claims 3 and 4, Gaess discloses wherein cutting the threading includes providing a plurality of cut threads at a minor diameter (see figure 10); wherein radially expanding the hole includes expanding the hole from a first hole diameter to a second hole diameter (see figures 9 and 10).  Gaess does not distinctly disclose wherein the second diameter dimension is approximately equal to the minor diameter, or selecting the second diameter according to the minor diameter.  Feher teaches the use of an expanding and threading tool (embodiment of figure 11) that expands a hole in a workpiece from a first hole diameter to a second hole diameter, wherein the second hole diameter is approximately equal to a minor diameter of the threads cut for the purpose of providing densification to the workpiece prior to the thread cutting step, thereby reducing stresses in the cut threads.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the thread tap of Gaess to have a second diameter approximately equal to the minor diameter of the cut threads for the purpose of reducing material stresses in the threads of the workpiece.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gaess.
Regarding claim 5, Gaess discloses wherein the cutting the threading includes providing a plurality of cut threads at a major diameter (see figure 10).  Gaess does not distinctly wherein radially expanding the hole includes densifying the region within a zone radiating outward from the hole to an outer radial dimension that is, at least, equal to the major diameter.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the densified region to include the zone radiating outward from the hole to an outer radial dimension that is at least equal to the major diameter for the purpose of providing the entire threaded region with a desired hardness, because it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, involves only routine skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 417, 82 USPQ2d 1385, 1396 (2007)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Feher.
Regarding claim 15, Feher discloses wherein the thread cutting portion 88 is configured to cut a plurality of cut threads 94 at a major diameter (as seen in figure 11, equal to the outer diameter of threads 88).  Feher does not distinctly disclose wherein the expansion portion is configured to radially expand the hole and densify the region within a zone radiating outward from the hole to an outer radial dimension that is, at least, equal to the major diameter, for a workpiece as defined by the intended use statements of parent claim 12.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the densified region to include the zone radiating outward from the hole to an outer radial dimension that is at least equal to the major diameter for the purpose of providing the entire threaded region with a desired hardness, because it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, involves only routine skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 417, 82 USPQ2d 1385, 1396 (2007)

Allowable Subject Matter
Claim 20 is allowed.   Claim 20 is an independent claim.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art of record is DE 102 21 675 B4 to Doerr et al., which was applied to the claim in the office action mailed 8 June 2022.  Suffice it to say, the patent to Doerr et al. at least does not disclose “inserting and advancing a tapered end of a rod into the hole to expand the hole” as claimed in independent claim 20, and as such does not anticipate the instant invention as disclosed in independent claim 20.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of Doerr et al., and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claim 20.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 1 August 2022 with respect to claims 12-16 have been fully considered but they are not persuasive. 
In response to applicant's argument that the tool of Feher fails to teach “densifying a region proximate a hole without significantly changing the cross sectional thickness of the workpiece”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
For the reasons set forth above, the rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        8 September 2022